Citation Nr: 1813784	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-53 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hidradenitis.

2.  Entitlement to service connection for migraine headaches, including as due to service-connected adjustment disorder.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to an initial rating greater than 70 percent for adjustment disorder.

5.  Entitlement to an earlier effective date than January 30, 2014, for a grant of service connection for adjustment disorder.

6.  Entitlement to a disability rating greater than 20 percent for a left ankle disability.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for a bilateral shoulder disability.

9.  Entitlement to service connection for a bilateral elbow disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims of service connection for a right ankle disability, a bilateral knee disability (which was characterized as separate service connection claims for a right knee disability and for a left knee disability), a bilateral shoulder disability (which was characterized as separate service connection claims for a right shoulder disability and for a left shoulder disability), and for a bilateral elbow disability (which was characterized as separate service connection claims for a right elbow disability and for a left elbow disability), and also denied a claim for a disability rating greater than 20 percent for a left ankle disability (which was characterized as mild osteoarthritis, left ankle).  The Veteran disagreed with this decision in October 2014.  He perfected a timely appeal in October 2016.

This matter next is on appeal from a June 2014 rating decision in which the RO denied the Veteran's claims of service connection for adjustment disorder (which was characterized as depression) and for migraine headaches (which were characterized as headaches).  The Veteran disagreed with this decision in November 2014.  He perfected a timely appeal in October 2016.

The Veteran appointed his attorney to represent him before VA by filing a properly executed VA Form 21-22a in June 2014.

This matter next is on appeal from an April 2016 rating decision in which the RO found that new and material evidence had not been received sufficient to reopen the previously denied claim of service connection for hidradenitis.  The Veteran disagreed with this decision later in April 2016.  He perfected a timely appeal in October 2016.

The Board observes that, in a February 2011 rating decision, the RO denied the Veteran's claim of service connection for hidradenitis.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C. § 7104 (West 2012).  He also did not submit any relevant evidence or argument within 1 year of the February 2011 rating decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for hidradenitis is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This matter next is on appeal from an October 2016 rating decision in which the RO granted, in pertinent part, the Veteran's claim of service connection for adjustment disorder (which was characterized as adjustment disorder with mixed anxiety and depressed mood), assigning a 30 percent rating effective January 30, 2014.  The Veteran disagreed with this decision later in October 2006, seeking an initial rating greater than 30 percent and an earlier effective date than January 30, 2014, for the grant of service connection for this disability.  He perfected a timely appeal in January 2017.

In a January 2017 rating decision, the RO assigned a higher initial 70 percent rating effective January 30, 2014, for the Veteran's service-connected adjustment disorder.  This decision was issued to the Veteran and his representative in March 2017.  Because the initial rating assigned to the Veteran's service-connected adjustment disorder is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

Information obtained by VA in August 2017 indicates that the Veteran was incarcerated in state prison in Pennsylvania following a felony conviction from August 1990 until December 2014.  It appears that the Veteran was incarcerated again in state prison in Pennsylvania in July 2017 following 2 felony convictions with an expected release date in November 2039.  See VA Form 27-0820e, "Report Of Incarceration," dated August 22, 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

With the exception of the Veteran's claim of service connection for headaches, the other currently appealed claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The record evidence shows that the Veteran's service-connected adjustment disorder is related to his current migraine headaches.


CONCLUSION OF LAW

Migraine headaches were incurred in active service as due to service-connected adjustment disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the evidence supports granting the Veteran's claim of service connection for migraine headaches as due to service-connected adjustment disorder.  The Veteran contends that he incurred migraine headaches during active service and experienced continuous disability due to his migraine headaches since his service separation.  He alternatively contends that his service-connected adjustment disorder caused or aggravated (permanently worsened) his current migraine headaches.  The record evidence supports his assertions regarding an etiological link between his current migraine headaches and his service-connected adjustment disorder.  See 38 C.F.R. § 3.310 (2017).  For example, the Veteran's available VA treatment records show that he reported to the emergency room (ER) at a VA Medical Center (VAMC) in April 2013 complaining of neck and headache pain for the previous 2 weeks.  He denied any associated nausea, vomiting, dizziness, or blurry vision.  Physical examination showed a normocepahlic, atraumatic head.  A computerized tomography (CT) scan of the Veteran's head was essentially unremarkable.  The assessment included headaches.  The Veteran was advised to continue taking Lortab as needed for pain.

On VA headaches Disability Benefits Questionnaire (DBQ) in November 2016, the Veteran complained of "prostrating migraine attacks more than once per month" with symptoms of nausea, vomiting, dizziness, and sensory changes.  His prostrating attacks occurred 3-4 times a week, lasting 4-5 hours at a time, "and require him to lie down in a dark environment."  He rated his headache pain as 7/10 on a pain scale (with 10/10 being the worst imaginable pain).  The Veteran took ibuprofen and Aleve for his headaches.  He experienced constant head pain localized to 1 side of the head, nausea, vomiting, light and sound sensitivity, sensory changes, and dizziness.  His typical head pain lasted less than 1 day and was located on both sides of his head.  He experienced characteristic prostrating attacks of migraine headache pain more than once a month and very frequent prostrating and prolonged attacks of migraine headache pain.  Following this examination, H.S., M.D., the private physician who completed this examination report, opined that the Veteran's migraine headaches "are caused by his adjustment disorder with mixed anxiety and depressed mood."  Dr. H.S. also opined that the Veteran's service-connected adjustment disorder aggravated his migraine headaches.  The rationale for these opinions was a review of the Veteran's medical records and relevant medical literature.  Dr. H.S. noted that a review of the relevant medical literature showed that "patients with mental health conditions are more likely to develop headaches because pain are actually regulated by the same part of the brain.  It is well established that mental disorders both cause and aggravate headaches."  The diagnosis was migraine including migraine variants.

The Veteran contends that his service-connected adjustment disorder caused or aggravated (permanently worsened) his current migraine headaches.  The record evidence (VA headaches DBQ in November 2016) supports the Veteran's assertions regarding an etiological link between his service-connected adjustment disorder and his current migraine headaches.  Following this examination, Dr. H.S. opined that the Veteran's service-connected adjustment disorder both caused and aggravated his current migraine headaches.  The November 2016 opinion from Dr. H.S. was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for migraine headaches as due to service-connected adjustment disorder is warranted.


ORDER

Entitlement to service connection for migraine headaches as due to service-connected adjustment disorder is granted.


REMAND

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied claim of service connection for hidradenitis.  He next contends that he is entitled to a higher initial rating than 70 percent for his service-connected adjustment disorder and an earlier effective date than January 30, 2014, for the grant of service connection for this disability.  He further contends that his service-connected left ankle disability is more disabling than currently evaluated.  He finally contends that he incurred a right ankle disability, a bilateral knee disability, a bilateral shoulder disability, and a bilateral elbow disability during active service.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

The Board notes initially that, in August 2017, VA was notified by the Pennsylvania Department of Corrections that the Veteran had been incarcerated in state prison following a felony conviction from August 1990 until December 2014 when he was released on parole.  (The Board notes parenthetically that the record evidence shows that the Veteran received VA outpatient treatment beginning in approximately 2010, prior to the end of his first period of incarceration in December 2014.)  The Pennsylvania Department of Corrections also notified VA in August 2017 that the Veteran had been incarcerated in state prison again since July 2017 following 2 felony convictions with an expected release date of November 2039.  See VA Form 27-0820e, "Report Of Incarceration," dated August 22, 2017.

The Board observes in this regard that there is limited medical evidence of record associated with the Veteran's claims file and it does not appear that the AOJ attempted to obtain his prison medical records for either of his periods of incarceration.  Thus, it is unclear to the Board whether, and to what extent, the Veteran was treated for any of his claimed disabilities while he was incarcerated between August 1990 and December 2014 and again since July 2017.  It also is not clear to the Board whether the Veteran's prison medical treatment records, if obtained by VA, might constitute new and material evidence sufficient to reopen his previously denied claim of service connection for hidradenitis.  Accordingly, the Board finds that, on remand, the AOJ should attempt to obtain the Veteran's complete prison medical treatment records for both of his periods of incarceration.

With respect to the Veteran's service connection claim for a right ankle disability, the Board notes that a review of the record evidence shows that there is no current diagnosis of a right ankle disability.  With respect to the Veteran's service connection claims for a bilateral knee disability, a bilateral shoulder disability, and a bilateral elbow disability, the Board observes that the AOJ denied these claims based, in part, on the absence of evidence demonstrating an etiological link between any of these claimed disabilities and active service.  A review of the record evidence shows that in connection with injuries sustained in a January 1982 motor vehicle accident, the Veteran's right clavicle was evaluated.  The September 1982 separation Report of Medical Examination appears to indicate that the Veteran had a body mark on his "[right] clavicle to 3rd rib."  The accompanying Report of Medical History shows that in connection with the question of whether he ever had or had now "swollen or painful joints" and "arthritis," the Veteran reported positive responses.  In the physician's summary, the service examiner noted that the Veteran "states he thinks he has arthritis."  

Post-service, the Veteran was diagnosed as having polyarthralgia and reactive arthritis in the knees following a visit to the ER at a VAMC in December 2012.  The Veteran was diagnosed as having polyarthralgia and reactive arthritis in the elbows following a subsequent VAMC ER visit in January 2013.  He was diagnosed as having polyarthralgia and reactive arthritis in the shoulders following VAMC ER visits in July and December 2013.  The Board notes here that VA's duty to assist includes providing an examination where necessary.  To date, however, the Veteran has not been scheduled for appropriate examinations to determine the nature and etiology of his claimed disabilities of the knees, shoulders, and elbows.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the current nature and etiology of his bilateral knee disability, bilateral shoulder disability, and bilateral elbow disability.

As noted elsewhere, information obtained by VA in August 2017 shows that the Veteran currently is incarcerated in state prison in Pennsylvania following 2 felony convictions with an expected release date in November 2039.  See VA Form 27-0820e, "Report Of Incarceration," dated August 22, 2017.  The duty to assist incarcerated Veterans requires VA to tailor, when possible, its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See generally 38 U.S.C. § 5711.  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The Board notes in this regard that VA's Adjudication Procedure Manual ("Manual") contains a provision for scheduling examinations of incarcerated Veterans.  The Manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, then the Manual provides that a Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.  The Board next notes that VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the requested examination.

Because the Veteran currently is incarcerated in state prison in Pennsylvania with an expected release date in November 2039, the Board finds that, on remand, the AOJ should attempt to schedule examinations pursuant to the guidance in VBA Fast Letter 11-22 and the Manual (as outlined above).

The AOJ also should attempt to obtain the Veteran's updated treatment records, to include any prison medical records which may be available from either of his periods of incarceration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his representative and request that he provide a medical records release form in order for VA to attempt to obtain his complete prison medical treatment records dated between August 1990 and December 2014 and since July 2017 from the Pennsylvania Department of Corrections.  A copy of any request(s) sent to the Veteran and/or his representative, and any reply, to include a completed medical records release form, should be associated with the claims file.

2.  Obtain any treatment records not currently associated with the claims file, to include any prison medical records which may be available from the Pennsylvania Department of Corrections for the Veteran's periods of incarceration from August 1990 to December 2014 and from July 2017 to the present.  Any effort(s) to obtain the Veteran's complete prison medical treatment records should be documented in the claims file.

3.  Take all reasonable measures to schedule the Veteran for the examinations requested below pursuant to M21-1MR, Part III.iv.3.A.11.d and VBA Fast Letter 11-22.  Confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  If that is not possible, then the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  

All efforts to schedule the Veteran for the examinations requested below should be documented in the claims file, to include any response(s) received from the Pennsylvania Department of Corrections.

If, and only if, a negative response is received from the relevant prison authorities concerning a request(s) to schedule the Veteran for appropriate examinations, then send the claims file and a copy of this REMAND to an appropriate clinician(s) for medical opinions which answer the questions posed for each examination request below.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed bilateral knee disability.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral knee disability, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed bilateral shoulder disability.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral shoulder disability, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.

6.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed bilateral elbow disability.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral elbow disability, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.

7.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed right ankle disability.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right ankle disability, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.

8.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


